*534In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of an uninsured motorist claim, the petitioner appeals from an order of the Supreme Court, Suffolk County (Henry J.), dated May 27, 2003, which denied the petition.
Ordered that the order is reversed, on the law, with costs, the petition is granted, and the arbitration is permanently stayed.
The respondents, the insureds, failed to provide the petitioner insurance company with notice of their uninsured motorist claim “as soon as practicable” (Matter of State Farm Mut. Auto. Ins. Co. v Bombace, 5 AD3d 782 [2004]; see Matter of Eagle Ins. Co. v Brown, 309 AD2d 749 [2003]; Schlesinger v Nationwide Mut. Ins. Co., 294 AD2d 421, 422 [2002]). Accordingly, the Supreme Court should have granted the petition and permanently stayed arbitration. Prudenti, P.J., Ritter, H. Miller and Adams, JJ., concur.